UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 331-151909 (Check One):[] Form 10-K[] Form 20-F[] Form 11-K[ X ] Form 10-Q[] Form 10-D[] Form N-SAR [] Form N-CSR For Period Ended: June 30, 2014 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I—REGISTRANT INFORMATION SwissINSO Holding Inc. Full Name of Registrant Former Name if Applicable PSE – Parc Scientifique de l’EPFL, Route JD Colladon, Building D, 3rd Floor Address of Principal Executive Office (Street and Number) 1015 Lausanne, Switzerland City, State and Zip Code PART II—RULE 12B-25(b) AND (c) If the subject report could not be filed without unreasonable effort and expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) [x] (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense [x] (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25 has been attached if applicable. PART III—NARRATIVE State below, in reasonable detail, the reasons why Form 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR or N-CSR, or the transition report orportion thereof, could not be filed within the prescribed period.(Attach extra Sheets if Needed) Due to unanticipated delays in the completion by the registrant of the financial statements and notes required to be included in the Form 10-Q, the registrant is unable to file its Quarterly Report on Form 10-Q for the three months ended June 30, 2014 within the prescribed time period without unreasonable effort and expense. PART IV—OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Michael Hirschberg(212)209-3032 (Name)(Area Code)(Telephone Number) Have all other periodic reports under section 13 or 15(d) of the Securities Exchange Act of 1934 or section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s). [X] Yes[] No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [] Yes[X] No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. SwissINSO Holding Inc. (Name of Registrant as specified in charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Company Name Date: August 14, 2014 By: /s/Pierre Galster Name: Pierre Galster Title: Chief Financial Officer
